DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 2, 9, and 16, all prior art fail to teach or suggest, alone or in combination, the recited computer-implemented method, system, and non-transitory computer-readable storage medium.  However, claims 1-22 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,076,047.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,076,047 recites “A computer-implemented method comprising: obtaining conversation data, wherein the conversation data corresponds to one or more conversations between customers and agents of a client, and wherein the one or more conversations correspond to a set of intents; identifying explicit elements and implied elements of the set of intents; determining a set of contexts from the set of intents, wherein the set of contexts are determined based on the explicit elements, the implied elements, and the one or more conversations between the customers and the agents; training a machine learning algorithm, wherein the machine learning algorithm is trained using the set of contexts, the explicit elements, the implied elements, and the one or more conversations between the customers and the agents, and wherein the machine learning algorithm is trained to generate a set of actions performable to improve agent responses to new intents; receiving new conversation data corresponding to new conversations; identifying actions performable to improve agent responses to new intents associated with the new conversations, wherein the actions are identified using the new conversation data and the machine learning algorithm; generating one or more recommendations corresponding to the actions, wherein the one or more recommendations are presented to address the new intents associated with the new conversations; and dynamically monitoring adherence to the one or more recommendations in real-time”, and claim 2 of the present application recites “A computer-implemented method, comprising: obtaining conversation data, wherein the conversation data corresponds to one or more conversations between customers and agents associated with a client, and wherein the one or more conversations correspond to a set of intents; calculating one or more performance metrics associated with the agents, wherein the one or more performance metrics are calculated based on an evaluation of the conversation data, and wherein the one or more performance metrics correspond to performance of the agents in addressing the set of intents; using a trained machine learning algorithm to generate one or more insights, wherein the trained machine learning algorithm uses the conversation data and the one or more performance metrics as input; generating a set of predictions corresponding to adherence to the one or more insights, wherein the set of predictions indicate a predicted measure of improvement in performance of the agents if the one or more insights are implemented; and providing the one or more insights and the set of predictions”.

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,076,047.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,076,047 recites “A system, comprising: one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system to: obtain conversation data, wherein the conversation data corresponds to one or more conversations between customers and agents of a client, and wherein the one or more conversations correspond to a set of intents; identify explicit elements and implied elements of the set of intents; determine a set of contexts from the set of intents, wherein the set of contexts are determined based on the explicit elements, the implied elements, and the one or more conversations between the customers and the agents; train a machine learning algorithm, wherein the machine learning algorithm is trained using the set of contexts, the explicit elements, the implied elements, and the one or more conversations between the customers and the agents, and wherein the machine learning algorithm is trained to generate a set of actions performable to improve agent responses to new intents; receive new conversation data corresponding to new conversations; identify actions performable to improve agent responses to new intents associated with the new conversations, wherein the actions are identified using the new conversation data and the machine learning algorithm; generate one or more recommendations corresponding to the actions, wherein the one or more recommendations are presented to address the new intents associated with the new conversations; and dynamically monitor adherence to the one or more recommendations in real-time”, and claim 9 of the present application recites “A system, comprising: one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system to: obtain conversation data, wherein the conversation data corresponds to one or more conversations between customers and agents associated with a client, and wherein the one or more conversations correspond to a set of intents; calculate one or more performance metrics associated with the agents, wherein the one or more performance metrics are calculated based on an evaluation of the conversation data, and wherein the one or more performance metrics correspond to performance of the agents in addressing the set of intents; use a trained machine learning algorithm to generate one or more insights, wherein the trained machine learning algorithm uses the conversation data and the one or more performance metrics as input; generate a set of predictions corresponding to adherence to the one or more insights, wherein the set of predictions indicate a predicted measure of improvement in performance of the agents if the one or more insights are implemented; and provide the one or more insights and the set of predictions”.

Claims 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,076,047.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 11,076,047 recites “A non-transitory computer-readable storage medium, storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: obtain conversation data, wherein the conversation data corresponds to one or more conversations between customers and agents of a client, and wherein the one or more conversations correspond to a set of intents; identify explicit elements and implied elements of the set of intents; determine a set of contexts from the set of intents, wherein the set of contexts are determined based on the explicit elements, the implied elements, and the one or more conversations between the customers and the agents; train a machine learning algorithm, wherein the machine learning algorithm is trained using the set of contexts, the explicit elements, the implied elements, and the one or more conversations between the customers and the agents, and wherein the machine learning algorithm is trained to generate a set of actions performable to improve agent responses to new intents; receive new conversation data corresponding to new conversations; identify actions performable to improve agent responses to new intents associated with the new conversations, wherein the actions are identified using the new conversation data and the machine learning algorithm; generate one or more recommendations corresponding to the actions, wherein the one or more recommendations are presented to address the new intents associated with the new conversations; and dynamically monitor adherence to the one or more recommendations in real-time”, and claim 16 of the present application recites “A non-transitory computer-readable storage medium, storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: obtain conversation data, wherein the conversation data corresponds to one or more conversations between customers and agents associated with a client, and wherein the one or more conversations correspond to a set of intents; calculate one or more performance metrics associated with the agents, wherein the one or more performance metrics are calculated based on an evaluation of the conversation data, and wherein the one or more performance metrics correspond to performance of the agents in addressing the set of intents; use a trained machine learning algorithm to generate one or more insights, wherein the trained machine learning algorithm uses the conversation data and the one or more performance metrics as input; generate a set of predictions corresponding to adherence to the one or more insights, wherein the set of predictions indicate a predicted measure of improvement in performance of the agents if the one or more insights are implemented; and provide the one or more insights and the set of predictions”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Azmoon (US Patent Application, Pub. No.: US 2019/0227822 A1) teaches a contextual communication and service interface.  Chakraborty et al. (US Patent Application, Pub. No.: US 2019/0043483 A1) teach a method and apparatus for training of conversational agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652